 LAYMAN CANDY COMPANY547Laymon Candy Company and Bakery&ConfectioneryWorkers International Union of America, AFL-CIO, Petitioner.Case 31-RC-1763October 6, 1972DECISION AND CERTIFICATION OFREPRESENTATIVEPursuant to stipulation for Certification Upon Con-sent Election executed by the parties, and approvedby the Regional Director for Region 31 of the Na-tional Labor Relations Board on July 16, 1971, anelection by secret ballot was conducted in the above-entitled proceeding on August 25, 1971, under thedirection and supervision of the said Regional Direc-tor.Upon the conclusion of the election, a tally ofballots was furnished the parties in accordance withthe Board's Rules and Regulations, Series 8, asamended, which showed that there were approximate-ly 37 eligible voters, and that 34 cast ballots of which16 were for Petitioner, 15 were against Petitioner, 2were challenged, and 1 was void. No objections to theelections were filed.Inasmuch as the challenged ballots were suffi-cient in numberto affectthe resultsof the election, theRegionalDirector caused an investigation to bemade. Thereafter, on December 23, 1971, the Region-al Director issued and served on the parties his Reporton Challenged Ballots, recommending that the chal-lenge to the ballot of Ken Laymon be sustained, andthat a hearing be held to determine the eligibility ofRalph Carlos. No exceptions were filed by the partieswithin the time provided therefor. Accordingly, in anorder directing hearing issued January 10, 1972, theBoard adopted the recommendation of the RegionalDirector, sustained the challenge to the ballot of KenLaymon and directed a hearing to resolve the issuesraised by the challenge to the ballot of Ralph Carlos.Pursuant thereto, a hearing was held on February 10,1972, before Hearing Officer Philip R. LeVine and,thereafter, onMarch 29, 1972, the Hearing Officerissued and duly served on the parties his report onchallenged ballot with findings and recommenda-tions. The Employer thereafter filed exceptions there-to.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthepurpose of collective bargaining within themeaning of Section 9(b) of the Act:All regular full time and part time productionand maintenance employees including cooks,helpers, packers, dippers, shippingand receivingclerks, and leadmen employed by the Employerat its plant located at 444 Colton Avenue, Colton,California; excluding all office clerical employ-ees, salesmen,professional employees,guards,and supervisors as defined in the Act.5.The Board has considered the HearingOfficer's report, the Employer's exceptions and brief,and the entire record in this case, and hereby adoptstheHearing Officer's findings' and recommenda-tions 2 to sustain the challenge to the ballot of RalphCarlos because of his supervisory status.Accordingly, as the tally of ballots shows that thePetitioner has received a majority of the valid votescast,we shall certify it as the exclusive bargainingrepresentative for the employees in the appropriateunit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots has been cast for Bakery & ConfectioneryWorkers International Union of America, AFL-CIO,and that, pursuant to Section 9(a) of the NationalLabor Relations Act, as amended, the said labor or-ganization is the exclusive representative of all theemployees in the unit found appropriate herein for thepurposes of collective bargaining with respect to ratesof pay, wages, hours of employment, or other condi-tions of employment.iThe Employerexcepts tovarious findingsof the Hearing Officer on theground that he erredin discrediting certaintestimony.It is the establishedpolicy of theBoardnot to overrulea Hearing Officer's credibilityresolutionsunless theclearpreponderanceof all of the revelant evidence convinces usthat the resolutions were incorrectConnor Trading Company,Inc,188NLRB No 43, In. 4,The Coca-ColaBottlingCompany of Memphis,132NLRB 481. We find nosufficientbasisfor disturbing the credibility reso-lutions in this case.2 Chairman Miller andMember Jenkinsshare theconcern of their dissent-ing colleaguesthat preelectionagreementsbe accordedfinality,whetherreachedat a hearing,as inCruis AlongBoats,Inc.,128 NLRB1019, or at aconference,as here Theywould distinguish the instant case fromCruisAlong,noton the basis of when or where thestipulationwas amved at, buton the basis of the nature of the stipulation.The stipulationor agreementhere was only as to theultimate legalquestion ofeligibilityto vote,whereasthe stipulation in CruisAlongwas a factual stipulationas to the duties andauthorityof the individualsinvolvedMember Fanning finds it unnecessaryto distinguishCruis AlongBoats,since he dissented therein, and would notregard theBoardas bound on a supervisoryissue, eitherby thestipulationthere or theagreement here.Moreover,he regards his colleagues'apparentextensionof theCruis Alongrule toNorris-Thermadoreligibility lists as likelyto lessen the attractivenessto the parties ofentering In to written and bindingagreementsas to eligibility.199 NLRB No. 65 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBERSKENNEDY and PENELLO,dissenting:The majority opinion in this case rejects theEmployer's contention that the challenge to the ballotof Ralph Carlos on the ground he is a supervisorshould not have been allowed. The Employer arguesthat the determination at this stage of the proceedingof whether or not he is supervisory is improper be-cause the parties agreed upon a final and bindingeligibility list within the meaning ofNorris-ThermadorCorporation,119 NLRB 1301,' which included hisname as aneligible voter.4We would sustain theEmployer's contention and would direct that the bal-lot of Carlos be opened and counted.In this case the election was held pursuant to aStipulation for Certification Upon Consent Election,and the Board has held that in these circumstances achallenge on the ground of statutory supervisory ex-clusionis permissible as within the exception to theNorris-Thermadorrules On the other hand, however,where the parties in the course of a hearing stipulatethat particular individuals do not have the authorityto hire or fire, effectively recommend such action, orresponsibly direct or assign employees in their work,the Board will not permit a party to repudiate such aformal stipulation which on its face and the facts ofrecord does not contravene Board policy or statutoryproscription and deems the parties bound thereby .6We see no reason for the Board's past practice ofhonoring agreements concerning eligibility reached at3The rule as there stated is that"where the parties enter intoa written andsigned agreementwhichexpresslyprovides that issues of eligibility resolvedtherein shall be final and binding upon the parties,the Board will considersuch an agreement, and only such an agreement, a final determination of theeligibility issues treated therein unless it is, in part or in whole, contrary tothe Act or established Board policy "4 The Hearing Officer rejected the Employer's contention that the Boardshould not go behind the eligibility agreement andNorris-Thermadorlist onthe ground that this was resolved by the Board in its order directing hearing.However, we do not consider the matter as having been resolved, inasmuchas that order was issued in the absence of exceptions to the RegionalDirector's recommendation that a hearing be held. Nor do we find that thefailure to raise the issue at that time precludes the Employer's taking itspresent position at this time,as it is clear that the acceptance of the challengewas in accord with existing practice.5Fisher-New Center Company,184 NLRB No. 92.6 Cruir Along Boats, Inc.,128 NLRB 1019.a hearing but failing to accord finality tosimilaragreements in a consent election situation. The con-siderations set forth inCruis Along Boatsare equally,if not more, applicable to the consent election in orderto encourage expeditious resolution of questions con-cerning representation. To preclude stipulations dis-posing of unit placement or eligibilityissues ignoresthe realities inherent in the informal resolution ofsuch questions and strikes at the very heart of theconsent election system.As indicated by their statement in footnote 2 ofthe principal decision, Chairman Miller and MemberJenkins agree with us that there should be no differ-ence and thata proper agreementconcerning eligibilityin a consent election situation should be accorded thesame finality as the same stipulation at a hearing. Asour differences relate only to what constitutes theproper form of the agreement, it is apparent that in allfuture elections pursuant to consentagreements, inorder to achieve such finality the agreement on theNorris-Thermadorlist should be in thelanguage ac-ceptable underCruis Along Boats;i.e., that the listedindividuals do not have or exercise the statutory su-pervisory authority.However, for purposes of the present case, wecan see no reason for construing the affirmativeagreement that the named individuals are eligible asany different in effect or intent from a negativelyworded stipulation that the named individuals do nothave or exercise such authority. Here the unit agreedupon excluded "supervisors as defined in the Act." Inlight of this, the agreement that individuals are eligi-ble inherently includes the agreement that they do notexercise the statutory functions and do not fall withinthe statutory definition. Accordingly, both forms ofagreement concern the same ultimate facts-the non-existence of the functions set forth in the Act. There-fore,we would accord thesamelegal effect to theagreement in the present case and would not reviewCarlos' status in this proceeding for purpose of decid-ing his eligibility, but would direct that his ballot beopened and counted and that the Regional Directorissue a revised tally of ballots and appropriate certifi-cation based thereon.